DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, none of the prior art or combination thereof teaches or fairly suggests the following features in combinations with the other limitations of the claims:
the electronic controller (20) configured to use a result of the MOD procedure in the active detection mode for calibrating or adjusting the passive electronic sensor system (16).
In regards to claim 7, none of the prior art or combination thereof teaches or fairly suggests the following features in combinations with the other limitations of the claims:
adjusting or calibrating (S60) the passive MOD procedure whilst using the results of the active MOD procedure.
In regards to claim 10, none of the prior art or combination thereof teaches or fairly suggests the following features in combinations with the other limitations of the claims:
the electronic controller (20) is configured to use a result of the MOD procedure in the passive detection mode for calibrating or adjusting the active electronic sensor system (18).
In regards to claim 11, none of the prior art or combination thereof teaches or fairly suggests the following features in combinations with the other limitations of the claims:
adjusting or calibrating (S110) the active MOD procedure whilst using the results of the passive MOD procedure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEX W LAM/Examiner, Art Unit 2842               
/LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842